 

 

`H
.c
. , y
U£.UM 9
~v= ~~
.__| -= 3 .

  

f', ___-l
v
jm[

§

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF GEORGI§M§HARZZ PH 2237

DUBLIN DIVISION l
cLER;<_‘_.M_: U/LQ/W.,

BARNELL sTEwART, * SUEHFL*;EW-
*
Plaintiff, *
'k
v. * cv 318-006
*
UNITED STATES OF AMERICA, *
`k /.
Defendant. *
0 R D E a

On March 21, 2019, the parties filed a “Stipulation of
Dsimissal” signed by both parties. Upon due consideration, the
Court finds that dismissal is appropriate under Federal Rule of
Civil Procedure 4l(a)(l). IT IS THEREFORE ORDERED that Plaintiff'S
claims against Defendant are DISMISSED WITH PREJUDICE. The Clerk
is directed to CLOSE this case and TERMINATE all motions and
deadlines. The parties shall bear their own c

ORDER ENTERED at Augusta, Georgia, this§§§?:_ day of March,

2019.

 
 

 

rA
UN:TED sT§zés DIsTRIcT JUDGE

 

